Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is the initial office action based on the continuation application filed on 7/27/2020. Claims 1-20 as originally filed are considered here.
 
Information Disclosure Statement
The Information Disclosure Statements filed on 7/27/2020 have been considered.

Oath/Declaration
The oath or declaration filed on 7/27/2020 is acceptable. 

Drawings
The drawings filed on 7/27/2020 are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 7-10, 13-14, 16-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamagata (US 2007/0096306; Yamagata hereinafter) in view of Tseng et al (US 2008/0020565; Tseng hereinafter).

With regard to claim 1, Yamagate discloses a structure (e.g. Fig.10B with corresponding texts) comprising: 
a first device die 1a/1b (para[0074]); 
a gap-filling material 22 (para[0075]) comprising: 
a first portion (surrounding lower portion) encircling the first device die 1a and contacting sidewalls (Fig.10B) of the first device die 1a; and 
a second portion (top of die) covering the first device die 1a; 
vias (openings of 16a/16b) penetrating through the second portion of the gap-filling material 22 to electrically couple to the first device die 1a, wherein sidewalls of the vias are in contact with (Fig.10B) the second portion of the gap-filling material 22; 
a plurality of dielectric layers 23/27/31 (para[0079, 0085]) over the gap-filling material 22; 
a plurality of metal lines 26/29 (para[0084, 0085]) in the plurality of dielectric layers 23/27/31; and 
a plurality of vias (opening in the 23/27) interconnecting the plurality of metal lines 26/29.

As discussed above, Yamagata discloses the limitation of the claim 1 with the exception of wherein the plurality of metal lines and the plurality of vias comprise dual damascene structures. However, Fig.1H of Tseng discloses wherein the plurality of metal lines 32/36 (para[0023]) and plurality of vias (openings in 23/37) comprise dual damascene structures (para[0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form dual damascene structures as claimed and shown by Tseng within Yamagata’s device to have smaller number of processing steps, and lower number of masks thus reducing the processing time (abstract of Tseng) and ultimately manufacturing cost saving.

With regard to claim 2, Yamagata discloses the structure of claim 1, wherein the first device die 1a comprises: 
a first conductive pad 11 (para[0069]); 
a passivation layer 12 (para[0055]) over the first conductive pad 11; 
a second conductive pad 30 (para[0087]) over the passivation layer 12; 
a first via (opening where 16b lies) extending from a top surface of the second portion of the gap-filling material 22 to contact the first conductive pad 11; and 
a second via (opening in 27) extending from the top surface to contact (i.e. electrically contact since claim does not recite physical or direct contact) the second conductive pad 30.

With regard to claim 3, Yamagata discloses the structure of claim 1, wherein the first device die 1b (Yamagata does not mention the device die 1 contains polymer) and the gap-filling material 22 are free from polymers (para[0042]; non-photosensitive insulating resin).

With regard to claim 7, Tseng discloses wherein one of the dual damascene structures (Fig.1H) comprises: 
a via 26/28 (para[0022]) and 
a metal line 36 (para[0023]) over and continuously connected to the via 26/28, wherein the via 26/28 and the metal line 36 in combination comprises: 
a diffusion barrier layer 32 (para[0023]) extending into both (Fig. 1H) of the via 26/28 and the metal line 36; and 
a copper-containing material (para[0023]) over the diffusion barrier layer 32.

With regard to claim 8, Yamagata discloses the gap-filling material as a non-photosensitive insulating resin but not an oxide. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gap-filling material as an oxide as it is common knowledge and well known in the art.

With regard to claim 9, Yamagata discloses structure (Fig.1-10 with corresponding texts) comprising: 
a device die 1b comprising: 
a conductive pad 11; and 
a passivation layer 12 comprising a portion over (Fig.2A) the conductive pad 11; 
a dielectric gap-filling material 22 encapsulating the device die 1b, wherein a portion of the dielectric gap-filling material 22 overlaps the device die 1b; 
a via (opening of 16) over and contacting (Fig.11) a top surface of the conductive pad 11, wherein the via comprises a straight and vertical sidewall (Fig.11) penetrating through the dielectric gap-filling material 22 and the passivation layer 12; 
a plurality of low-k dielectric layers 23/27/31 (para[0044] indicates insulating layer layer being photosensitive resin which is low-k) over the dielectric gap-filling material 22; 
a plurality of metal lines 26/29 and vias (opening in 23/27) in the plurality of low-k dielectric layers 23/27, wherein the plurality of metal lines 26/29 and vias 23/27 are electrically connected (Fig.11) to the device die 1b, and a plurality of electrical connectors 32 (para[0050]) over and electrically coupling to the plurality of metal lines 26/29 and vias.

As discussed above, Yamagata discloses the limitation of the claim 9 with the exception of plurality of metal lines and vias form damascene structures. However, Fig.1H of Tseng discloses wherein the plurality of metal lines 32/36 (para[0023]) and plurality of vias (openings in 23/37) comprise dual damascene structures (para[0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form dual damascene structures as claimed and shown by Tseng within Yamagata’s device to have smaller number of processing steps, and lower number of masks thus reducing the processing time (abstract of Tseng) and ultimately manufacturing cost saving.

With regard to claim 10, Yamagata discloses the structure (Fig.11) of claim 9 further comprising: 
a blank substrate 20 (para[0039]); and 
a first dielectric layer 21 (para[0039]) over and contacting the blank substrate 20, wherein a top surface of the first dielectric layer 21 is further in contact with the dielectric gap-filling material 22.

With regard to claim 13, Yamagata discloses the structure of claim 10, wherein the blank substrate 20 comprises a semiconductor material (para[0039]).

With regard to claim 14, Yamagata discloses the gap-filling material as a non-photosensitive insulating resin but not an oxide. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the gap-filling material as an oxide as it is common knowledge and well known in the art.

	With regard to claim 16, Yamagata discloses a structure (Fig.1-11 with corresponding texts) comprising: 
an oxide layer 21 (para[0039]); 
a first device die 1b and 
a second device die 1a, both over and bonding to the oxide layer 21, wherein the first device die 1b comprises 
a semiconductor substrate (para[0039]); 
a dielectric gap-filling material 22 encapsulating the first device die 1b and the second device die 1a therein; 
vias (openings of 16b) penetrating through the dielectric gap-filling material 22 to electrically couple to the first device die 1b and the second device die 1a; 
a plurality of redistribution lines (metal lines 26/29 and dielectric layers 23/27/31 with their vias are considered redistribution line) over and electrically coupling to the vias (Fig.11), and 
a plurality of electrical connectors 32 electrically coupling to the plurality of redistribution lines (Fig.11).

As discussed above, Yamagata discloses the limitation of the claim 9 with the exception of wherein the redistribution lines comprise dual damascene structures. However, Fig.1H of Tseng discloses wherein the plurality of metal lines 32/36 (para[0023]) and plurality of vias (openings in 23/37) (metal and dielectric lines and their vias are considered redistribution lines) comprise dual damascene structures (para[0023]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form dual damascene structures as claimed and shown by Tseng within Yamagata’s device to have smaller number of processing steps, and lower number of masks thus reducing the processing time (abstract of Tseng) and ultimately manufacturing cost saving.

With regard to claim 17, Yamagata discloses the structure of claim 16, wherein the first device die 1a comprises: a first conductive pad 11; a passivation layer 12 over the first conductive pad 11; and a second conductive pad 30 over the passivation layer 12, wherein the vias comprise a first via (left) and a second via (right), each penetrating through the dielectric gap-filling material 22, and wherein the first via physically contacts (Fig.11) the first conductive pad 11, and the second via physically contacts (Fig.11) the second conductive pad 11.

With regard to claim 18, Yamagata discloses the structure of claim 17, wherein the first via (left via) comprises a first straight edge extending (Fig.11) from a top surface of the dielectric gap-filling material 22 to the first conductive pad 11, and the second via (right one) comprises a second straight edge extending from the top surface of the dielectric gap-filling material 22 to the second conductive pad 11.

With regard to claim 19, Yamagata discloses the structure of claim 16 further comprising a plurality of low-k dielectric layers (23/27/31), wherein the plurality of redistribution lines are in (Fig.11) the plurality of low-k dielectric layers (para[0044] indicates insulating layer being photosensitive resin which is low-k).

With regard to claim 20, Yamagata discloses the structure of claim 16, wherein the first device die 1b and the second device die 1a are free from polymers (Yamagata does not mention the device dies contain polymer).


Allowable Subject Matter
Claims 4-6, 11, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 4 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 4 that recites wherein the first device die further comprises: a semiconductor substrate; a first dielectric layer underlying and contacting the semiconductor substrate; and a first bond pad extending into the first dielectric layer, with a first bottom surface of the first dielectric layer and a second bottom surface of the first dielectric layer being coplanar in combination with other elements of the further base claim 1.
	
The further dependent claims 5-6 are allowable at least for the same reason as claim 4.

Claim 11 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a first bond pad extending into the first dielectric layer and the blank substrate in combination with other elements of the further base claims 10 and 9.

The further dependent claim 12 is allowable at least for the same reason as claim 11.

Claim 15 would be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites wherein from a top surface of a top dielectric layer in the plurality of low-k dielectric layers to a bottom surface of the device die, there is no polymer in combination with other elements of the further base claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM U AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on Increased Flex Schedule. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SELIM U AHMED/Primary Examiner, Art Unit 2896